[Cite as State v. Wilson, 2022-Ohio-4427.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-22-1045

        Appellee                                 Trial Court No. CR0201902600

v.

Antonio Wilson                                   DECISION AND JUDGMENT

        Appellant                                Decided: December 9, 2022

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Evy M. Jarrett, Assistant Prosecuting Attorney, for appellee.

        Ernest E. Bollinger, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Antonio Wilson, appeals the judgment of the Lucas County Court

of Common Pleas, convicting him following a guilty plea to one count of gross sexual

imposition, and sentencing him to a prison term of 30 months. For the reasons that

follow, we affirm.
                          I. Facts and Procedural Background

       {¶ 2} On September 12, 2019, the Lucas County Grand Jury returned a two-count

indictment against appellant, charging him with two counts of rape in violation of R.C.

2907.02(A)(1)(b) and (B), felonies of the first degree. Appellant was arraigned on

September 24, 2019, where he entered an initial plea of not guilty. Bond was set at

$250,000 for each of the two counts. Appellant did not post bond, and remained in

pretrial confinement during the pendency of the proceedings.

       {¶ 3} Thereafter, appellant filed numerous motions and requests for continuances.

The matter was also delayed for a period of time in 2020 due to Covid-19. Notably,

appellant did not file a motion to dismiss on speedy trial grounds. Ultimately, on

February 8, 2022, appellant entered a guilty plea pursuant to North Carolina v. Alford to

the lesser offense of gross sexual imposition in violation of R.C. 2907.05(A)(4) and

(C)(2), a felony of the third degree. In exchange, the state agreed to dismiss the second

count of rape, and agreed to a recommended prison sentence of 30 months, with credit for

876 days. Following the Crim.R. 11 plea colloquy, the trial court accepted appellant’s

plea, and found him guilty.

       {¶ 4} Upon the request of the parties, the trial court proceeded immediately to

sentencing. During the sentencing portion of the hearing, appellant withdrew all of his

pending motions, which at the time consisted only of a motion to exclude evidence

pertaining to certain medical testing. The trial court then heard statements from




2.
appellant’s counsel and from the victim’s mother. Thereafter, the court sentenced

appellant to the agreed-upon-sentence of 30 months in prison with credit for 876 days.

                                 II. Assignment of Error

       {¶ 5} Appellant has timely appealed his judgment of conviction, and now asserts

one assignment of error for our review:

              1. Antonio Wilson was denied his right to a speedy trial as

       guaranteed by the Sixth and Fourteenth Amendments to the U.S.

       Constitution and Article 1, Section 10 of the Ohio Constitution.

                                       III. Analysis

       {¶ 6} The Sixth and Fourteenth Amendments to the United States Constitution,

and Article I, Section 10 of the Ohio Constitution guarantee to the accused the right to a

speedy trial. R.C. 2945.71 through R.C. 2945.73 codify that right in Ohio, and provide

that an accused charged with a felony must be brought to trial within 270 days after the

person’s arrest. R.C. 2945.71(C)(2). For an accused held in jail on the pending charges

in lieu of bail, each day shall be counted as three days for purposes of computing time.

R.C. 2945.71(E).

       {¶ 7} However, the constitutional right to a speedy trial is waived by the entry of a

guilty plea made pursuant to North Carolina v. Alford. State v. Turski, 6th Dist. Lucas

No. L-18-1217, 2019-Ohio-3604, ¶ 7, citing State v. Ingram, 2017-Ohio-5685, 93 N.E.3d

1253, ¶ 24 (6th Dist.); see also State v. Tucker, 5th Dist. Richland No. 2008 CA 0056,




3.
2008-Ohio-4986, ¶ 12 (“Because Appellant’s Alford plea acts as a guilty plea, Appellant

has waived any right to assert a violation of his speedy trial rights and this court is

without authority to address whether the trial court erred in overruling Appellant’s

motion to dismiss.”); State v. Kelley, 57 Ohio St.3d 127, 566 N.E.2d 658 (1991),

paragraph one of the syllabus (“A plea of guilty waives a defendant’s right to challenge

his or her conviction on statutory speedy trial grounds pursuant to R.C. 2945.71(B)(2).”).

Therefore, when appellant entered his Alford guilty plea, he waived his right to challenge

his conviction on speedy trial grounds.1

       {¶ 8} Accordingly, appellant’s assignment of error is not well-taken.

                                       IV. Conclusion

       {¶ 9} For the foregoing reasons, we find that substantial justice has been done the

party complaining, and the judgment of the Lucas County Court of Common Pleas is

affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R. 24.

                                                                          Judgment affirmed.




1
  Appellant does not suggest that his plea was not knowingly, intelligently, or voluntarily
made because the trial court failed to inform him that his Alford plea would waive his
right to raise the speedy trial issue. Notably, “Ohio courts have specifically held that a
court’s failure to inform a defendant that his guilty plea would waive a speedy-trial
violation issue on appeal did not render the plea involuntary.” Turski at ¶ 10, citing State
v. Snyder, 7th Dist. Mahoning No. 03 MA 152, 2004-Ohio-3366, ¶ 16-17; State v. Chiles,
8th Dist. Cuyahoga No. 103179, 2016-Ohio-1225, ¶ 13.




4.
                                                                               State of Ohio
                                                                          v. Antonio Wilson
                                                                                  L-22-1045




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                         ____________________________
                                                         JUDGE
Gene A. Zmuda, J.
                                                 ____________________________
Myron C. Duhart, P.J.                                    JUDGE
CONCUR.
                                                 ____________________________
                                                         JUDGE




          This decision is subject to further editing by the Supreme Court of
     Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
          version are advised to visit the Ohio Supreme Court’s web site at:
                   http://www.supremecourt.ohio.gov/ROD/docs/.




5.